Title: From John Adams to Benjamin Vaughan, 12 March 1783
From: Adams, John
To: Vaughan, Benjamin


Dear Sir,
Paris March 12th. 1783.

Mr. Storer arrived yesterday with your favor of 25th. Ulto.— I thank You for the Pamphlets, which are an Amusement in this place, how little soever there is in them of Sense or Candor.
The Refugees however seem to judge right in their own Affair— Sensible that they have no Claim at all upon America for Compensation, they demand it of Great Britain, upon whom the pretensions of some of them may be very just.
But why has no Man dared to mention tens of thousands of Sufferers in America, as innocent, as meritorious at least, as any of the Refugees? Who is to make Restitution and Compensation to these?—
Inclosed are Letters for your Friend Mr. Joshua Grigby Junr.— With five hundred a Year however a Man will not stand in need of Letters of Recommendation or Introduction in America.
Those who say you might have had a better Peace, speak from Conjecture, not from Knowledge— They reason from a false Comparison of the Forces of the belligerent Powers— Their Imaginations magnify the Finances and military Power of Great Britain, and diminish those of France, Spain, Holland & America, & then they reason from this delusive Comparison, that the Peace is inadequate to the relative Situations— I am afraid that the Vote to this purpose, will be unhappy one for Great Britain— Will it not nourish a continual discontent in your Nation, & a continual Jealousy in all the Powers that have been at War with You?
I will answer You with great Sincerity, I do not believe you could possibly have obtained a better Treaty with America— On the contrary, the least delay would have lost You some Advantages which you now have.
What Conditions might have been obtained from France and Spain, I know not.— France appears in the Treaty with great Moderation in the Eyes of Europe, and her Aversion to continue the War could arise from no other Motive— Spain appears to have conquered her predeliction for Gibraltar— If therefore instead of wasting the Force of 40. or 50 Ships to guard that Rock, She had acted with France in the West Indies or against New York or both with 25. 20 or even only 15. Dutch Ships in the North Seas or the Channel, where would have been your Hopes? Surely only in the defensive— Admitting, what is very extravagantly improbable, that you could have defended all another year at an expence of 20. Millions, would you have been then able to demand better Terms, or your Adversaries disposed to grant them? I trow not— On the contrary, their Courage & Pretensions would have advanced.
America did you a very kind Turn you may depend upon it, when She rapidly hastened on the Signature of the Provisional Treaty— Think of it as you will, you would have had no Peace at this hour, but for this able Seizure of the Moment of the Tide in the Affairs of Men, for which you are indebted to Mr. Oswald & his Principals— Without this, the Negotiations would have dreamed on, until D’Estaing had sailed from Cadiz, and then voila! une autre Campaigne.
I should be very glad to see the better sort of Pamphlets you mention, & particularly some to shew the Policy & the Necessity of an immediate Evacuation of New York & Penobscot.
I have the honor to very respectfully, / Sir &c
